DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered. By this amendment, claims 1, 7, and 9 are amended and claims 1-9 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the independent claims 1, 7, and 9, has been amended to recite “consisting of” language. However, the specification fails to limit the electrical stimulation system 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "further comprising a percutaneous lead operatively coupled with the single contact electrode" in lines 1-2. Claim 1 from which claim 6 depends recites an electrical stimulation system “consisting of” a single contact electrode and an electrical stimulator. Because claim 1 is limited to a system that only includes a single contact electrode and an 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (U.S. 2002/0099419, previously cited). Regarding claims 1, 6, 7, and 9, Cohen discloses an electrical stimulation system comprising: a percutaneous lead 16 (see Figure 2); a single contact electrode 11/12/13 coupled with the percutaneous lead, wherein the single contact electrode is insertable in-vivo/configured to be positioned a therapeutically effective distance from a target afferent nerve fiber, wherein the target afferent nerve fiber includes a Type I or Type Ib afferent nerve fiber (see Figures 1 and 2); and an electrical stimulator 20 operatively coupled with the single contact electrode via the percutaneous lead (see Figure 2). Further, the recitations “to provide electrical stimulation through the single contact electrode to the target afferent nerve fiber generating an action potential in the target afferent nerve fiber while avoiding generation of unwanted responses in non-target nerve fibers”, “wherein the electrical stimulator delivers electrical stimulation through the single contact electrode to the target afferent nerve fiber to generate an action potential in the target afferent nerve fiber while avoiding generation of unwanted responses in non-target nerve fiber to reduce a perception of pain, wherein the non-target nerve fibers include Type III and Type IV afferent nerve fibers”, and recitation “the electrical stimulator delivering electrical stimulation to at least one of Type Ia and Ib target afferent nerve fibers in a predetermined manner to generate an action potential in the at least one of Type Ia and lb target afferent nerve fibers while avoiding generation of action potentials in non-target Type III and IV nerve fibers to reduce a perception of pain by the human body, wherein the at least one of Type Ia and Ib target afferent nerve fibers are located outside a central nervous system of the human body” are considered an intended use recitation that fails to further define the claimed 
Regarding claims 2 and 8, Cohen discloses the invention substantially as claimed, but fails to disclose that the single contact electrode has a surface area of approximately 20 mm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the electrodes of Cohen to have a surface area of approximately 20 mm2, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, the recitation “wherein the generation of unwanted responses in the non-target nerve fibers comprises generation of action potentials in a small sensory nerve fiber” fails to further limit the claimed system over that of the prior art because it simply further limits the intended use recitations, without further limiting the structure of the claimed system.
Regarding claim 4, the recitation “wherein the generation of unwanted responses in the non-target nerve fibers comprises generation of action potentials in Type III and Type IV afferent nerve fibers” fails to further limit the claimed system over that of the prior art because it simply further limits the intended use recitations, without further limiting the structure of the claimed system.
Regarding claim 5, the recitation “wherein the generation of unwanted responses in the non-target nerve fiber comprises generation of an action potential in a motor sensory nerve fiber” fails to further limit the claimed system over that of the prior art because it simply further limits the intended use recitations, without further limiting the structure of the claimed system.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams et al. (U.S. Patent No. 7,536,226), which discloses a system including a percutaneous lead 16, an electrode 20, and an electrical stimulator 12 (see Figure 1); and Burnett et al. (U.S. 2010/0160712), which discloses a system including a percutaneous lead 262, an electrode 264, and an electrical stimulator 218 (see Figure 22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792